Citation Nr: 0335091	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-17 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
peripheral neuropathy of the left lower extremity.

2.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
peripheral neuropathy of the right lower extremity.

3.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for erectile 
dysfunction including entitlement to special monthly 
compensation.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This appeal is from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

On May 2, 2002, the veteran applied for service connection 
for his eyes due to diabetes, noting he had had eye surgery 
because of diabetes.  In response to the RO's May 2002 
request that he specify the conditions claimed as due to 
diabetes, the veteran again identified his eyes and "other 
conditions treated at the VA hospital.  The RO adjudicated 
entitlement to secondary service connection for diabetic 
neuropathy of the lower extremities and for erectile 
dysfunction.  The veteran filed a notice of disagreement in 
August 2002 with the disability ratings initially established 
for those disabilities.

The veteran's May 2, 2002, statement reveals his "eyes" 
claim included the left eye cataract.  The RO did not 
adjudicate that claim, and it remains pending.  Moreover, a 
disagreement with a failure to adjudicate a claim is a notice 
of disagreement for appellate purposes.  Garlejo v. Brown, 10 
Vet. App. 229 (1997); Isenbart v. Brown, 7 Vet. App. 537 
(1995).  The veteran has disagreed with the failure to 
adjudicate service connection for his cataract as secondary 
to service-connected diabetes mellitus type II.  The matter 
is addressed further in the remand below.

The veteran's August 2002 NOD also raised claims for service 
connection for hypertension, heart condition, liver condition 
and skin condition as secondary to service-connected 
diabetes.  Although the veteran stated that the RO had failed 
to evaluate those claims, the statement is not an NOD as to 
them.  Their procedural posture is distinguished from that of 
the cataract claim, because the veteran had not previously 
put those conditions at issue by identifying them as the 
subject of a claim as he had the eye surgery (i.e., the 
cataract).  The claims for secondary service connection for 
hypertension, heart condition, liver condition and skin 
condition as secondary to service-connected diabetes are 
referred to the RO for appropriate action.

The issues of entitlement to a higher initial rating for 
erectile dysfunction and of service connection for post-
operative cataract of the left eye are the subjects of the 
remand appended to this decision.


FINDING OF FACT

1.  The veteran's diabetic neuropathy of the lower 
extremities manifests as diminished vibratory sense, 
diminished positional sense, and diminished reflexes of both 
lower extremities comprising moderate partial paralysis of 
each lower extremity.

2.  Diabetic neuropathy of the veteran's lower extremities 
has been essentially stable from the effective date of 
service connection for diabetic neuropathy to the present.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for 
diabetic neuropathy of the left lower extremity have been met 
from its effective date of service connection.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2003).

2.  The schedular criteria for a 20 percent rating for 
diabetic neuropathy of the right lower extremity have been 
met from its effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  Whereas the evidence of record is sufficient to 
grant of the benefits sought, any question whether VA 
discharged the specific duties or the intent of the VCAA is 
moot.

II.  Rating Diabetic Neuropathy of the Lower Extremities

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002

This appeal is from the initial ratings assigned to 
disabilities upon awarding service connection.  The entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of a disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating of the disabilities at issue.

The time under review is relatively short and the evidence 
pertains equally to each lower extremity.  VA outpatient 
records from March 2000 to March 2002 are uninformative of 
the status of diabetic neuropathy of the lower extremities 
and consequently do not permit finding changes in severity.

A VA neurologic examination of July 2002 found decreased deep 
tendon reflexes, decreased vibratory sense and decreased 
positional sense in both lower extremities.  These findings 
are deemed essentially stable throughout the period from the 
effective date of service connection in the absence of 
contradictory evidence.  There is no evidence of complete 
paralysis of the lower extremities, as revealed by the 
examiner's finding of no loss of strength.

The RO has rated the diabetic neuropathy as a disorder not 
specifically listed in the rating schedule, applying the 
rating criteria for partial paralysis of the sciatic nerve.  
See 38 C.F.R. § 4.27 (2003) (selection of diagnostic codes).  
Nothing in the record suggests error in applying those 
criteria.

Diseases of the sciatic nerve that manifest wholly 
sensorially are rated as mild, or at most, moderate 
incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2003).  Partial paralysis of the sciatic nerve is 10 
percent disabling when mild and 20 percent disabling when 
moderate.  As no motor deficit is shown, the evidence does 
not nearly approximate the next higher rating of 40 percent 
for moderately severe incomplete paralysis.  See 38 C.F.R. 
§ 4.7 (2003).

The deficits in response to multiple sensory inputs, i.e., 
vibration, position, and reflexogenic, warrants rating 
finding the veteran's bilateral diabetic neuropathy of the 
lower extremities to be moderate.  38 C.F.R. § 3.421a, 
Diagnostic Code 8520 (2003).  The preponderance of the 
evidence shows that the 20 percent rating for moderate 
partial paralysis of both lower extremities should apply for 
the whole time since the effective date of service 
connection.

The veteran has a total schedular rating for an unrelated 
service-connected disorder.  He is not employed and there is 
no evidence that diabetic neuropathy would cause marked 
interference with employment, the prime criterion for extra-
schedular rating of service-connected disabilities.  See 
38 C.F.R. § 3.321(b)(1) (2003).  Consequently, the Board will 
not refer the case to VA officers authorized to award extra-
schedular ratings.


ORDER

A 20 percent schedular rating for diabetic neuropathy of the 
left lower extremity is granted from the effective date of 
service connection, subject to the regulations governing 
payment of monetary benefits.

A 20 percent schedular rating for diabetic neuropathy of the 
right lower extremity is granted from the effective date of 
service connection, subject to the regulations governing 
payment of monetary benefits.


REMAND

The veteran is service connected for erectile dysfunction 
secondary to his service-connected type II diabetes mellitus.  
Entitlement to special monthly compensation is an inferred 
issue.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 note 1 
(2003); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  In 
fact, the July 2002 rating decision found no loss of use of a 
creative organ, hence the issue of entitlement to special 
monthly compensation for loss of use of a creative organ is 
not only inferred from the veteran's claim, but the RO 
actually put it at issue.

The Board cannot discern from the evidence of record how the 
RO knew the veteran does not have loss of use of a creative 
organ.  That matter must be developed as part of the claim 
for a higher initial rating for erectile dysfunction.

The veteran's August 2002 notice of disagreement included 
failure to decide entitlement to service connection for 
cataract as secondary to service-connected type II diabetes 
mellitus.  That the cataract was the object of the claim is 
revealed by his May 1, 2002, statement referencing eye 
surgery due to diabetes.

Pursuant to controlling judicial precedent, his August 2002 
statement initiated an appeal.  Garlejo, 10 Vet. App. 229; 
Isenbart, 7 Vet. App. 537.  The Board must address the claim.  
See Buckley v. West, 12 Vet. App. 76 (1998) (case vacated and 
remanded to Board for failure to adjudicate claim raised by 
appellant prior to appellate review and not adjudicated).

Whereas there is an NOD on the issue of secondary service 
connection for cataract, regulation requires review of the 
claim, 38 C.F.R. § 19.26 (2003), and issue of a statement of 
the case (SOC).  38 C.F.R. §§ 19.29, 19.30 (2003); see 
Manlincon v. West, 12 Vet. App. 238 (1999).  The February 
2003 rating decision on diabetic retinopathy is not 
responsive to the claim of cataract secondary to diabetes.

Development of this case must include implementation of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  Any notice given the 
veteran pursuant to section 5103(b)(1) 
must satisfy the timing requirements of 
the statute as articulated in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  Schedule the veteran for VA urologic 
or other appropriate examination, 
including any indicated tests, to 
determine whether erectile dysfunction 
renders him without the use of the penis 
as a creative organ.

3.  Review the claim for service 
connection for cataract secondary to 
service-connected type II diabetes 
mellitus, 38 C.F.R. § 19.26 (2003), and 
issue an SOC, 38 C.F.R. §§ 19.29, 19.30 
(2003); Manlincon v. West, 12 Vet. App. 
238 (1999).  The SOC must make clear that 
the appeal is not perfected unless the 
veteran files a timely substantive 
appeal.  NOTE: the decision on this claim 
may not be announced in an SSOC.  
38 C.F.R. § 19.31(a) (2003).

4.  Readjudicate the claim for a higher 
initial rating of erectile dysfunction, 
including entitlement to special monthly 
compensation, and determine whether the 
appellant's claim, or any part of it, may 
now be allowed.  If none may, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



